McCARTY, J.
(concurring).
In State v. Greene, 38 Utah, 389, 115 Pac. 181, recently decided by this court, the defendant was tried and convicted of adultery. In that case an affidavit purporting to be the affidavit of the woman with whom it was alleged in the information that Greene, on July 18, 1906, committed the *343offense was, over the objection of the defendant, admitted in evidence. It was recited in the affidavit that the affiant was the mother of an infant child, bom April 18, 1901, and that Greene was the father of the child, and that the affiant “had sexual intercourse with said Webster Greene at divers times and occasions a.t hit. Pleasant, Utah, between February 1, 1906, and October 1, 1906, both inclusive.” It will be observed that it was alleged in the affidavit that Greene had sexual intercourse with the woman therein referred to both before and after the particular act for which he was convicted. In the prevailing opinion handed down in that case, it is held that the admitting of the affidavit in evidence was not error. True, it is held in the opinion that the principle announced and followed in the Hilberg Case was in no way involved in the case then under consideration. But I now insist, as I then contended, that precisely the same principle was involved in both eases, and that the affirmance of the judgment in the Greene Case in effect overruled the Hilberg Case. Therefore, if the rule adhered to in the Greene Case is to be followed, it necessarily follows that the judgment in the case at bar must be affirmed, as that case is decisive of this.
But even if the doctrine announced in the Hilberg Case is to govern, I fully agree with the Chief Justice that the error, if any, in admitting the testimony here complained of could not, for the reasons stated by him in the foregoing opinion, have been prejudicial. I therefore concur in the affirmance of the judgment on that ground.